Case 1:18-cv-01519-MN Document 168 Filed 07/13/20 Page 1 of 3 PageID #: 6544




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 FINJAN, INC., a Delaware Corporation,

                 Plaintiff,
                                                    Case No.: 1:18-cv-01519-MN
         v.

 RAPID7, INC., a Delaware Corporation and
 RAPID7 LLC, a Delaware Limited Liability
 Company,

                 Defendants.


                      JOINT SUPPLEMENTAL STATUS REPORT
                  REGARDING DISCOVERY DISPUTE (D.I. 135, 136, 137)

       The Parties submit this Joint Supplemental Status Report as an update to the Joint Status

Report (D.I. 152), regarding the discovery dispute that is pending before this Court (see D.I. 135,

136, and 137).

       On July 9, 2020, Magistrate Judge Virginia K. DeMarchi, issued an Order in Finjan, Inc.

v. SonicWall, Inc., Case No. 5:17-cv-04467-BLF-VKD (N.D. Cal.) granting SonicWall’s motion

to compel the production of the disputed materials. Ex. A, SonicWall, D.I. 268, July 7, 2020,

Order Re Discovery Dispute re Privilege Claims, at 9 (“Order”).

       While Finjan respectfully disagrees with the Order and reserves all rights related to that

Order, Finjan agrees to produce the disputed materials in this matter by July 17, 2020.

       In view of the foregoing, Rapid7 agrees to withdraw its pending motion to compel in this

action (D.I. 135), and it does not need to be referred to the Special Master.
Case 1:18-cv-01519-MN Document 168 Filed 07/13/20 Page 2 of 3 PageID #: 6545




Dated: July 13, 2020

  OF COUNSEL:                             POTTER ANDERSON & CORROON LLP

  Paul J. Andre                           By:    /s/ Philip A. Rovner
  Lisa Kobialka                                 Philip A. Rovner (# 3215)
  James Hannah                                  Jonathan A. Choa (#5319)
  Hannah Lee                                    1313 North Market Street 6th Floor
  KRAMER LEVIN NAFTALIS                         Wilmington, Delaware 19801
   & FRANKEL LLP                                (302) 984-6000
  990 Marsh Road                                provner@potteranderson.com
  Menlo Park, CA 94025                          jchoa@potteranderson.com
  (650) 752-1700
                                                Attorneys for Plaintiff
  Aaron M. Frankel                              FINJAN, INC.
  KRAMER LEVIN NAFTALIS
   & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100


 Dated: July 13, 2020                     DUANE MORRIS LLP

 OF COUNSEL:                              By:     /s/ Richard L. Renck
 L. Norwood Jameson                              Richard L. Renck (No. 3893)
 Matthew C. Gaudet                               222 Delaware Avenue,
 David C. Dotson                                 Suite 1600
 DUANE MORRIS LLP                                Wilmington, DE 19801-1659
 1075 Peachtree Street NE, Suite 2000            Tel.: (302) 657-4900
 Atlanta, GA 30309                               Fax: (302) 657-4901
 Tel.: (404) 253-6900                             RLRenck@duanemorris.com
 Fax: (404) 253-6901
 wjameson@duanemorris.com                        Counsel for Defendants
 mcgaudet@duanemorris.com                        Rapid7, Inc. and Rapid7 LLC
 dcdotson@duanemorris.com

 Jordana Garellek
 DUANE MORRIS LLP
 1540 Broadway
 New York, NY 10036-4086
 Tel.: (212) 471-1829
 Fax: (212) 214-0889
 jgarellek@duanemorris.com

 *admitted pro hac vice


                                        -2-
Case 1:18-cv-01519-MN Document 168 Filed 07/13/20 Page 3 of 3 PageID #: 6546




                                CERTIFICATE OF SERVICE

       I, Richard L. Renck, hereby certify that, prior to 6 p.m. on July 13, 2020, the within

document was served on the following counsel as indicated:


  Paul J. Andre                                   POTTER ANDERSON & CORROON LLP
  Lisa Kobialka                                   Philip A. Rovner (# 3215)
  James Hannah                                    Jonathan A. Choa (#5319)
  Hannah Lee                                      1313 North Market Street 6th Floor
  KRAMER LEVIN NAFTALIS                           Wilmington, Delaware 19801
   & FRANKEL LLP                                  (302) 984-6000
  990 Marsh Road                                  provner@potteranderson.com
  Menlo Park, CA 94025                            jchoa@potteranderson.com
  (650) 752-1700
                                                  Attorneys for Plaintiff FINJAN, INC.
  Aaron M. Frankel
  KRAMER LEVIN NAFTALIS
   & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100



                                          By: /s/ Richard L. Renck
                                                Richard L. Renck (#3893)




                                               -3-
